DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Amendments filed 05 August 2022 are accepted and entered. 

Specification
Amendments filed 05 August 2022 are accepted and entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation(s) “a core shaft connecting the turbine to the compressor”, “the turbine comprising…a second row of turbine blades downstream of the exhaust nozzle”, and “and exhaust nozzle at a downstream outlet of the turbine” render the claim indefinite because it is unclear whether the first and second rows of turbine blades form the single turbine (e.g. such that the outlet of the turbine is downstream of the second row of turbine blades, and both rows of turbine blades drive the compressor), or whether the second row of turbine blades forms a separate turbine stage from the first row of turbine blades (e.g. such that the outlet of the turbine may be downstream of only the first row of turbine blades, and only the first row of turbine blades must drive the compressor). In other words, by describing both rows of turbine stages as being part of the same turbine, the other limitations referring to a/the turbine become unclear as to whether these features also must apply to both rows of turbine blades. For example, “a downstream outlet of the turbine” that is upstream of the downstream-most component (second row of blades) of the turbine is nonsensical by contradicting the plain meaning of a “downstream outlet” of a turbine.
Dependent Claims 3-10 and 15 are also rejected.
Regarding claims 3-4 and 7-8,  the recitations of ranges with the terms “substantially” renders the claim indefinite because such combination are not intuitive, not common sense, and can reasonably lead to different results. The word “substantially” can mean more or less than the stated value; thus it is unclear whether, for example, “between substantially 20% and 80%” (from claim 3) could include 19%, or 18%, or 15%, and/or 81%, or 82%, or 85%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern 7514810 in view of Henry 20070022735.
Regarding Claim 1, Kern teaches a gas turbine engine (10) for an aircraft (Abstract) comprising: 

    PNG
    media_image1.png
    605
    893
    media_image1.png
    Greyscale

an engine core (40) comprising a turbine (38, 46, 45), a compressor (32, 34), and a core shaft (42, 44) connecting the turbine to the compressor (Fig 2), the engine core comprising an inlet (Fig 1 above) upstream of the compressor (Fig 1) and an exhaust nozzle (Fig 3 below) at a downstream outlet of the turbine (Fig 3); 

    PNG
    media_image2.png
    580
    929
    media_image2.png
    Greyscale

a fan (30) located upstream of the engine core inlet (Fig 1); 
a set of exhaust nozzle vanes (formed by 54 and 53; Figs 3, 12-13) spanning the exhaust nozzle (Figs 3, 12-13), the turbine comprising a first row of turbine blades (one or more of 42) upstream of the exhaust nozzle vanes (Fig 3) and a second row of turbine blades (one or more of 45) downstream of the exhaust nozzle guide vanes (Fig 3), each of the exhaust nozzle guide vanes comprising a passage (through 54, 53 in Figs 3, 12-13) configured to direct airflow downstream from the first row of turbine blades towards the second row of turbine blades (Figs 3, 12-13); and
an accessory gearbox driving engine accessories (Col.6 ll.53-59), the accessory gearbox connected to, and driven by, the second row of turbine blades (Col.6 ll.53-59).
Kern does not teach the engine accessories includes a hydraulic pump. 
However, Henry teaches that typical gas turbine engine accessories driven by an accessory gearbox include hydraulic pumps ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript accessories (driven by the accessory gearbox) of Kern to include a hydraulic pump, because Henry teaches a hydraulic pump is one of the typical gas turbine engine accessories driven by and accessory gearbox of a gas turbine engine (Henry, [0012]).
Regarding Claim 3, Kern in view of Henry teaches all the limitations of the claimed invention as discussed above. Kern further teaches the inlet of each passage extends between substantially 20% and 80% of the span of the exhaust nozzle guide vanes (in this case, the passage extends from 0 to 100% span of the vanes as per Figs 12-13; which includes the claimed range of between 20 and 80%).
Regarding Claim 4, Kern in view of Henry teaches all the limitations of the claimed invention as discussed above. Kern further teaches the inlet of each passage extends between substantially 30% and 70% of the span of the exhaust nozzle guide vanes (in this case, the passage extends from 0 to 100% span of the vanes as per Figs 12-13; which includes the claimed range of between 30 and 70%).
Regarding Claim 5, Kern in view of Henry teaches all the limitations of the claimed invention as discussed above. Kern further teaches the first row of turbine blades is a final downstream row of turbine blades immediately upstream of the exhaust nozzle guide vanes (Fig 3; there being no other turbine blades between the last row of 42 and the vanes of 53,54), 

    PNG
    media_image3.png
    580
    929
    media_image3.png
    Greyscale

the first row of turbine blades have a first blade tip diameter (D in Fig 3 above), the second row of turbine blades have a second blade tip diameter (d in Fig 3 above), and the second blade tip diameter is smaller than the first blade tip diameter (Fig 3).
Regarding Claim 6, Kern in view of Henry teaches all the limitations of the claimed invention as discussed above. Kern further teaches the second blade tip diameter is less than 70% of the first blade tip diameter (Fig 3 below depicts second blade tip diameter being around 50% of first blade tip diameter).

    PNG
    media_image3.png
    580
    929
    media_image3.png
    Greyscale

Regarding Claim 7, Kern in view of Henry teaches all the limitations of the claimed invention as discussed above. Kern further teaches the second blade tip diameter is greater than substantially 30% of the first blade tip diameter (Fig 3 below depicts second blade tip diameter being around 50% of first blade tip diameter).

    PNG
    media_image3.png
    580
    929
    media_image3.png
    Greyscale

Regarding Claim 8, Kern in view of Henry teaches all the limitations of the claimed invention as discussed above. Kern further teaches a span of each blade in the second row of turbine blades is between substantially 20% and substantially 50% of a span of each blade in the first row of turbine blades (Fig 3 below depicts second blade span being 15% of first blade span, which is around 20% of the first blade span, as per discussion under 112b).

    PNG
    media_image3.png
    580
    929
    media_image3.png
    Greyscale

Regarding Claim 9, Kern in view of Henry teaches all the limitations of the claimed invention as discussed above. Kern further teaches each passage extends to a duct (Fig 3 below) surrounding the second row of turbine blades (Fig 3).

    PNG
    media_image4.png
    580
    929
    media_image4.png
    Greyscale

Regarding Claim 10, Kern in view of Henry teaches all the limitations of the claimed invention as discussed above. Kern further teaches each passage comprises an adjustable valve (53 being adjustable to modulate airflow) arranged to control an amount of airflow through the passage (Figs 3, 12-13).
Regarding Claim 15, Kern in view of Henry teaches all the limitations of the claimed invention as discussed above. Kern further teaches the turbine is a first turbine (46), the compressor is a first compressor (32), and the core shaft is a first core shaft (42); the engine core further comprises a second turbine (38), a second compressor (34), and a second core shaft (44) connecting the second turbine to the second compressor (Fig 2); and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (they being arranged at higher pressures; Figs 1-2).

Response to Arguments 
Applicant’s arguments filed 05 August 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive or are rendered moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. 
Applicant asserts that the rejection under 112b of claim 1 is not valid because claim 1 was previously held to be generic over both species. 
However, it is clarified above that the recitation “the turbine comprising…a second row of turbine blades downstream of the exhaust nozzle” (in combination with other limitations of the claim) renders the claim indefinite because it is unclear whether the first and second rows of turbine blades form the single turbine or whether the first and second rows of blades are part of a turbine section, while still forming separate turbines. If Applicant insists the first and second rows of blades form the same turbine, then it is unclear whether Applicant is attempting to claim a non-elected embodiment and/or “a downstream outlet of the turbine” that is upstream of the downstream-most component (second row of blades) of the turbine, which appears nonsensical by contradicting the plain meaning of a “downstream outlet” of a turbine.
Applicant further asserts that amending “around” to “substantially” overcomes the previously applied 112b rejection. 
However, “around” and “substantially” in the context of the claim appear to have the same/similar meaning and does not resolve the overall issue of indefiniteness since Applicant provides no means of evaluating the bounds or quantitative limits of the two terms. 
Applicant further asserts that the claim amendments to claim 1 overcome the previously applied prior art. 
However, this issue is rendered moot over the new reference Henry, as discussed above. 
	
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741